Citation Nr: 0304444	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  00-06 944A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an effective date, prior to May 18, 1995, 
for the assignment of an increased rating of 70 percent for 
post-traumatic stress disorder (PTSD), and the assignment of 
a total disability rating for compensation purposes on the 
basis of individual unemployability (TDIU).  

2.  Entitlement to automobile adaptive equipment.

(The claim of entitlement to an increased rating for a shell 
fragment wound of the right foot is the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to April 
1969.

This matter initially came to the Board of Veterans' Appeals 
(Board) from a January 1996 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  

The Board is undertaking additional development of the issue 
of an increased rating for a right foot disability pursuant 
to 38 C.F.R. § 19.9(a)(2) (2002).  When it is completed, the 
Board will provide notice of the development as required by 
38 C.F.R. § 20.903 (2002).  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing this issue.  

As the matter of entitlement to automobile adaptive equipment 
is inextricably intertwined with the issue of an increased 
rating for a right foot disability, the Board will defer that 
issue until the development of the increased rating claim is 
completed.

A review of the file reveals an additional issue of 
entitlement to an effective date prior to March 13, 1986 for 
the grant of service connection for PTSD.  On September 13, 
1984, VA received the veteran's claim of entitlement to 
service connection for PTSD, but the RO denied the claim in 
February 1985.  The veteran filed a timely notice of 
disagreement that the RO rejected instead of issuing a 
statement of the case as required by 38 C.F.R. § 19.26.  
Therefore, the matter remained open.  In a later decision of 
December 1986, the RO granted the claim of service connection 
for PTSD, effective March 13, 1986.  


Therefore, the issue of service connection is not before the 
Board as the matter placed in appellate status had been 
resolved.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  Given the initial filing in 1984 and the open appeal 
of the question of entitlement to service connection, the 
Board finds that the issue of the correct effective date for 
the grant of service connection has been presented.  As the 
issue regarding the appropriate effective date for the grant 
of service connection is not before the Board at this time, 
it is referred to the RO for the appropriate action.  Godfrey 
v. Brown, 7 Vet. App. 398 (1995).

The Board notes that in view of the grant of a 100 schedular 
evaluation for PTSD retroactive to September 13, 1990, the 
issue of entitlement to an effective date, prior to May 19, 
1995, for a TDIU has been rendered moot.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has, to the extent possible, 
been accomplished.

2.  The veteran was admitted to a VA hospital for treatment 
of his service-connected PTSD on September 13, 1990.

3.  The veteran filed a claim of entitlement to an increased 
rating for PTSD on May 18, 1995.  

4.  In a rating decision of January 1996, the RO granted an 
increased rating of 70 percent for PTSD and a TDIU effective 
May 18, 1995, date of receipt of claim.

5.  As of September 13, 1990, it was factually ascertainable 
that the veteran's PTSD was more than severe, producing a 
demonstrable inability to obtain and maintain employment.    


CONCLUSION OF LAW

The criteria for an effective date, for a 100 percent rating 
for PTSD, retroactive to September 13, 1990, have been met.  
38 U.S.C.A. §§ 5103A, 5110 (West 1991 and Supp. 2002); 38 
C.F.R. § 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that the veteran suffered 
from extensive shrapnel wounds to the lower extremities and 
back, and that surgical removal of the left testicle was 
performed due to complaints of pain.  

In April 1969, VA received the veteran's initial claim, 
alleging entitlement to service connection for residuals of 
shrapnel wounds, removal of the left testicle, and injury to 
the right testicle.  A VA examination was conducted in 
January 1970 in connection with this claim.

By rating action of February 1970, service connection was 
established for the following disabilities: shrapnel fragment 
wounds of the right arm, rated 30 percent disabling; 
residuals of foot injury, rated 20 percent disabling; 
multiple shrapnel fragment wounds to the right and left legs, 
thighs, back areas, arms and shoulders, and left forearm, 
rated 10 percent disabling; removal of testicle, rated 10 
percent disabling; and tenderness of the right testicle, 
rated 10 percent disabling.  The combined rating was 60 
percent.  For all of the disabilities, the RO assigned an 
effective date of April 9, 1969, the day after the veteran's 
separation from service. 

Pursuant to the veteran's April 1970 statement regarding his 
inability to work due to his service-connected disabilities, 
the RO made an employability determination in May 1970.  

The RO found him unemployable due to his multiple combat 
wounds, effective April 9, 1969.  However, due to the 
veteran's failure to return the requisite employment 
questionnaires, rating actions of October 1973 and January 
1974, the RO  reduced the total rating.  By rating action of 
August 1979, the RO restored the total rating.  

Based on findings noted in a VA Social and Industrial Survey 
of August 1982, the RO determined that the veteran's service-
connected disabilities were not of such a severe nature as to 
preclude employment.  The total rating was terminated, 
effective April 1, 1983.  The RO also reduced the rating for 
tenderness of the right testicle to 0 percent, effective 
August 5, 1982.  The veteran appealed this decision to the 
Board, and the Board denied the appeal in January 1984.  

Subsequently, the veteran filed claims alleging entitlement 
to increased ratings, to include the question of 
unemployability.  VA treatment records were associated with 
the file in connection with those claims.  

Records dated in 1983 and 1984, show that the veteran sought 
psychiatric treatment, and his attempts to gain additional 
training for employment purposes.  The records also reflect 
the treatment of his pain syndrome.  He was hospitalized in 
1983 for alcohol dependence, post-traumatic headaches and 
back pain.  In a February 1984 entry, the veteran's work 
history was discussed as well as his complaints of 
experiencing traumatic nightmares related to his war 
experience.  A diagnosis of PTSD and chronic pain syndrome 
appear in a July 1984 VA hospitalization report. 

On September 13, 1984, VA received the veteran's claim of 
entitlement to service connection for PTSD and a completed VA 
Form 21-8940 (Veteran's Application for Increased 
Compensation Based on Unemployability).  In February 1985, 
the RO denied the claims.  The veteran filed a notice of 
disagreement in June 1985, but the RO rejected it.  

Additional VA reports were added to the record in October 
1985.  The records reflect hospitalizations on four occasions 
in 1985 for treatment of chronic pain, malingering, 
personality disorder, and life circumstance problem.  On 
reconsideration in November 1985, the RO continued to deny 
the claims.

Treatment records dated in November and December 1985, 
reflect the diagnosis of and treatment for schizophrenia, as 
well as depression and anxiety secondary to chronic pain.  
The records reflect an examiner's opinion that the veteran 
was unemployable as a result of his physical and subsequently 
related emotional distress incurred while in service.  

On March 24, 1986, VA received the veteran's claim of 
entitlement to increased ratings for service-connected 
disabilities, a TDIU, service connection for a head injury, 
and service connection for PTSD.  

A letter and Interim Summary of April 1986 shows that a VA 
physician had been treating the veteran for PTSD on a weekly 
basis.  VA psychiatric examinations, conducted in June and 
September 1986 reflect a reported diagnosis of PTSD. 

By rating action of December 1986, service connection was 
established for PTSD.  A 30 percent rating was assigned, 
effective March 13, 1986.  The claim for unemployability was 
denied. 

The veteran was hospitalized on several occasions in March 
1987.  The reported diagnoses included, PTSD by history, 
history of alcohol abuse, personality disorder, chronic pain, 
status post surgical removal of the right testicle, and 
chronic headaches.  

On May 11, 1987, VA received a completed VA Form 21-8940 
(Veteran's Application for Increased Compensation Based on 
Unemployability).  

In a May 1987 letter, a VA physician opined that the veteran 
would not be able to engage in competitive employment due to 
his chronic low back pain, personality disorder and 
depression. 

The veteran was admitted for treatment during a period from 
October 1987 to May 1988, the day after his discharge from 
hospitalization during the previous week.  It was noted that 
this was the veteran's 14th psychiatric admission since 
August 1983.  Diagnoses listed included PTSD, somatoform pain 
disorder, polysubstance abuse, and personality disorder. 

VA psychiatric examinations were conducted in March 1988 and 
April 1988.  

By rating action of July 1988, an increased rating of 20 
percent was assigned for residuals of shell fragment wounds 
to the low back, effective May 11, 1987.  The ratings for the 
remaining service-connected disabilities were confirmed and 
continued, and the claim for unemployability was denied.  The 
veteran appealed the denial of the unemployability claim to 
the Board.

In view of the veteran's hospitalization for the period from 
October 1987 to May 1988, the RO assigned a temporary total 
rating of 100 percent, effective October 28, 1987.  The 
September 1988 rating action also reflects the RO's 
assignment of an increased rating of 50 percent, effective 
June 1, 1988.  

For a period from September 1988 to November 1988, the 
veteran was hospitalized and treated for polysubstance abuse.  
At the time, his PTSD was in remission.  Other diagnoses 
included somatoform pain disorder, and personality disorder. 

By rating action of February 1989, the RO continued to deny 
the unemployability claim.  In that same decision, the RO 
granted a temporary total rating of 100 percent, effective 
September 14, 1988, with the resumption of the 50 percent 
rating as of December 1, 1989.

In March 1989, the veteran was hospitalized for treatment, 
and was considered psychiatrically stable and not psychotic 
at the time of discharge.  Diagnoses included polysubstance 
abuse, and PTSD.  The report also refers to somatoform pain 
disorder, and personality disorder. 

For a period from December 1989 to January 1990, the veteran 
was admitted for mixed substance abuse, major depression with 
psychotic features, PTSD, mixed personality disorder with 
antisocial and borderline characteristics, and status post 
shrapnel wound causing chronic back ache.  The examiner 
determined that it was unlikely that the veteran would return 
to any gainful employment.

In March 1990, the Board denied the unemployability claim.  

VA records dated in the 1990s reflect multiple 
hospitalizations, and treatment for psychiatric and medical 
conditions.  

For a period beginning on September 13, 1990, and ending in 
January 1991, the veteran was hospitalized.  The discharge 
diagnoses included adult adjustment reaction with depressed 
mood, history of cocaine abuse, probable PTSD, mixed paranoid 
and antisocial type personality disorder, and low back pain.  
The veteran had requested voluntary admission due to feelings 
of depression for two weeks, and suicidal ideation for two 
days.  He had considered a suicide attempt by taking an 
overdose of cocaine.  He admitted to using cocaine a few days 
prior.  He had been an outpatient at a clinic and had been 
taking medications.  The examiner noted that the veteran had 
a number of admissions and was last discharged in January 
1990.  The examiner commented that the veteran tended to be 
very dependent on the hospital because of a low income and 
the inability to maintain employment.  

On mental status examination, the veteran was somewhat 
drowsy, but was alert, oriented, with intact memory and no 
cognitive impairment on the interview the following day.  He 
denied suicidal impulses, but described intermittent suicidal 
ideas.  He denied homicidal ideas or auditory hallucinations.  
Speech was organized, relevant, lucid, and normal in rate and 
quantity.  


Mood appeared mildly depressed, but congruent with ideation.  
Affect was of full range.  The examiner addressed the issue 
of secondary gain from hospitalizations.  At the time of 
discharge, he was considered improved, unemployable, and 
competent for VA purposes.  

On October 24, 1990, VA received the veteran's informal claim 
alleging entitlement to an increased rating for PTSD, and his 
reporting of his recent hospitalization.  By rating action of 
August 1991, a temporary total rating of 100 percent was 
assigned, effective September 13, 1990, with the resumption 
of the 50 percent rating on February 1, 1991.  

VA records reflect respite admissions in February 1991, March 
1991 and April 1991, due to PTSD complaints.  

A VA examination was conducted in February 1992.  The veteran 
reported incidents of auditory hallucinations.  The examiner 
commented that the veteran had "essentially no work history 
to speak of."  On examination, the veteran looked somewhat 
distracted, but did maintain reasonable contact with the 
interviewer.  He answered questions sensibly, but was not 
spontaneous.  He tracked information well, and he described 
the voices as intrusive and always inside of his head.  

Speech was of normal rate and rhythm.  His affect was 
somewhat flattened.  He was oriented times four and alert.  
He did serial 3 calculations correction back to 18.  The 
examiner noted intact immediate and recent recall.  When 
asked about seeing smoke in a theater, he noted that he would 
say to put it out.  His fund of information was weak.  He 
could not abstract proverbs.  In general, his affect was 
cautious and somewhat secretive.  

The examiner diagnosed PTSD, poly drug abuse, and noted a 
Global Assessment of Functioning (GAF) Scale score of 40.  
The examiner offered the following opinion:

The patient has all the classic signs and 
symptoms of PTSD.  The large dose of 
Navane indicates that he also probably 
has an underlying psychotic disorder.  He 
is also a chronic drug abuser.  He looks 
to be disabled and it is hard to imagine 
him holding down a job.

The veteran was hospitalized from January to March 1992.  The 
discharge diagnoses included major depression with psychotic 
features, PTSD, shrapnel wounds of the back, low back pain, 
and a GAF of 50.  The veteran was admitted because of 
depression and placed on a 72-hour hold because of threats to 
harm himself.  The examiner noted that initially, the veteran 
was passive and that gradually he started looking at papers 
and using the telephone.  He remained in good reality contact 
and cooperative.  His sleep and appetite were adequate.  He 
went out on a pass and found a boarding home, at which time 
he requested a discharge.  At discharge, he was considered 
competent, improved, and not employable.  

By rating action of May 1992, a temporary total rating of 100 
percent was assigned, effective January 24, 1992, with the 
resumption of the 50 percent rating on April 1, 1992.

For a period from July 1994 to September 1994, the veteran 
had been admitted to a VA facility.  It was noted that he had 
been transferred to the Duel Diagnosis Program, and was 
treated with a combination of medications, milieu treatment, 
psychoeducational classes, group psychotherapy, individual 
psychotherapy, recreational activities, and relaxation 
groups.  On admission, the veteran's mental status revealed 
him to be without emotional withdrawal, having reduced 
kinesthetics, being cooperative, answering questions with 
brief responses with normal speech.  His affect was blunted, 
and he did not have suicidal or homicidal ideation.  His 
psychotic symptoms consisted of hearing voices, which he 
reported as chronic.  He was alert and oriented in all three 
spheres.  

At discharge, the veteran's condition was much improved, with 
regard to marked reduction in the voices and less blunted 
affect.  He was without suicidal or homicidal ideation.  He 
was quite alert, bright and hopeful about his future.  His 
GAF was 65 and 68.  The diagnoses included cocaine 
dependence, PTSD, psychotic disorder not otherwise specified, 
adult antisocial behavior, and chronic low back and leg pain. 

For the period from May 9, 1995 to May 30, 1995, the veteran 
was hospitalized at a VA facility.  It was noted that 
generally, he had been diagnosed as having schizophrenia, but 
occasionally as having PTSD or major depression, plus or 
minus polysubstance abuse.  On admission, the veteran related 
his thoughts of suicide, homicide, and complained of 
flashbacks to Vietnam.  The examiner reported that the 
veteran had 24 prior admissions with the most apt diagnoses 
being substance abuse, psychotic disorder not otherwise 
specified, plus or minus PTSD, and plus or minus antisocial 
personality traits.  

The examiner commented that on intake, the veteran was alert, 
well oriented, and cooperative.  The veteran indicated that 
he wished to stay in the hospital to get himself together.  
He complained of auditory and visual hallucinations, and 
expressed suicidal ideation.  He also acknowledged a desire 
to kill specific people.  The veteran reported that he did 
not feel close to others, and did not feel that anyone would 
care if he died.  He reported using drugs on occasion.  The 
examiner did note that the veteran's urine was positive for 
cocaine on admission.  At the time of discharge, the veteran 
rejected his discharge medications, consisting of Motrin and 
Loxitane.  He indicated that he was better off without them, 
even after the examiner explained that the Motrin was for his 
back pain.  The examiner found that the veteran was competent 
to manage his own affairs, but of questionable employability 
due to his polysubstance abuse and dependence, and perhaps, 
PTSD.  His GAF at discharge was 44.

On May 18, 1995, VA received the veteran's claim of 
entitlement to an increased rating for PTSD, including the 
matter of unemployability.  

By rating action of January 1996, a temporary total rating of 
100 percent was assigned for the period from July 6, 1994, 
with the resumption of the 50 percent rating on October 1, 
1994.  In the same decision, the RO assigned an increased 
rating of 70 percent, effective May 18, 1995.  The RO also 
granted a total rating based on individual unemployability, 
effective May 18, 1995. 

A VA examination was conducted in February 1998.  The report 
reflects the examiner's review of the claims file.  The 
examiner provided a detailed analysis of the veteran's 
psychiatric diagnoses.  The examiner found that the veteran 
was accurate with regard to his assessments of 
unemployability over the years, but was mistaken in his early 
emphasis on the physical and medical conditions.  The 
examiner opined that it was the psychological factors that 
the veteran initially referred to in a March 1983 statement 
that render him unemployable.  The examiner noted that the 
physical problems alone would not have rendered the veteran 
unemployable, as determined in past decisions.  The examiner 
explained that even though it is difficult to "tease apart" 
various factors, in view of the veteran's combat stresses and 
prolonged PTSD symptoms, it is more likely than not that the 
veteran's difficulties with schooling and employment have 
been due to PTSD all along. 

By rating action of October 1998, an increased rating of 100 
percent was assigned for PTSD, effective May 18, 1995.  The 
RO granted the increased based on the criteria in effect 
prior to November 7, 1996.


Criteria

The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2002).  "Date of receipt" 
generally means the date on which a claim, information or 
evidence was received in VA.  38 C.F.R. § 3.1(r) (2002).

An informal claim is any communication or action, indicating 
an intent to apply for one or more benefits under the laws 
administered by VA, from a claimant or his duly authorized 
representative.  38 C.F.R. § 3.155(a) (2002).  Moreover, a 
specific claim in the form prescribed by the Secretary of VA 
must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  38 C.F.R. § 
3.151(a) (2002).

The date of outpatient or hospital examination will be 
accepted as the date of receipt of a claim for increased 
benefits when such reports relate to examination or treatment 
of a disability for which service connection has previously 
been established.  38 C.F.R. § 3.157(b) (2002).  The 
effective date for an increased rating is the date of receipt 
of claim or date entitlement arose, whichever is later; 
otherwise the effective date is the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if claim is received within one year from such 
date otherwise, date of receipt of claim.  38 C.F.R. § 
3.400(o) (2002). 

The regulations for the evaluation of psychiatric disorders 
were revised and became effective as of November 7, 1996. 61 
Fed. Reg. 52695-52702 (Oct. 8, 1996).  Prior to November 7, 
1996, PTSD was rated under the provisions of 38 C.F.R. 
§ 4.132, Diagnostic Code 9411. 

Prior to the amendments, a 70 percent rating is assigned for 
PTSD when the ability to establish and maintain effective or 
favorable relationships with people is severely impaired.  
The psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent rating is 
warranted when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community.  Totally incapacitating 
psychoneurotic, symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  

Also, prior to the November 7, 1996, 38 C.F.R. § 4.16(c) was 
in effect.  This regulation provides that 38 C.F.R. § 4.16(a) 
is for application in cases in which the only compensable 
service-connected disability is a mental disorder assigned a 
70 percent evaluation, and such mental disorder precludes a 
veteran from securing or following a substantially gainful 
occupation.  In such cases, the mental disorder shall be 
assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code.

Evidence from a private physician or lay man will be the date 
of receipt of such evidence when the evidence furnished by or 
in behalf of the claimant is within the competence of the 
physician or lay person and shows the reasonable probability 
of entitlement to benefits.  38 C.F.R. § 3.157(b)(2) (2002).

Regardless of VA regulations concerning effective dates of 
awards and with exceptions that do not apply in this case, 
the payment of monetary benefits based on original, reopened, 
or increased awards of compensation, pension or dependency 
and indemnity compensation may not be made for any period 
prior to the first day of the calendar month following the 
month in which the award became effective.  38 C.F.R. § 3.31 
(2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims (CAVC) 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom.  Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2002).

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002)).

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).

These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any right other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.

However, although the CAFC appears to have reasoned that the 
VCAA may not retroactively apply to claims or appeals pending 
on the date of its enactment, it stated that it was not 
deciding that question at this time.  See Bernklau v. 
Principi, 291 F. 3d 795 (Fed. Cir. 2002); Dyment v. Principi, 
287 F. 3d 1377 (Fed. Cir. 2002); see also Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of the date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  He has been provided with notice of the requirements 
for earlier effective dates in the April 1996 statement of 
the case, and the supplemental statements of the case issued 
in October 1998, September 2000, and April 2002.  Here, the 
April 2002 supplemental statement of the case includes the 
provisions of the VCAA regarding the duty to notify and the 
duty to assist.  The RO clearly considered the provisions of 
this new law.

Regarding notice, the Board notes that a September 2002 
statement submitted in lieu of a VA Form 646, the veteran's 
representative stated:

The facts, authority and specific 
questions presented as set forth in the 
Statements of the Case dated April 8, 
1996 and January 8, 2000 and Supplemental 
Statements of the Case dated January 20, 
2000 and April 3, 2002, with exception to 
the conclusions therefrom, are considered 
adequately stated and are therefore 
adopted and incorporated herein by 
reference.

Clearly, there are no arguments with regard to the 
sufficiency of the statement of the case and supplemental 
statements of the case with regard to the duty to notify, as 
the representative concedes that the facts, authority and 
specific questions presented were adequately stated.  

Furthermore, with regard to notice the Board points out that 
in February 1997, the RO issued a letter to the veteran 
requesting additional evidence from him.  The RO explained 
that the evidence that the veteran submitted consisted of 
duplicates of records previously considered, and he was 
instructed to provide further information concerning any 
other VA treatment pertinent to the claim.  

He was informed that the RO was going to request treatment 
records from the VA facility in San Jose, California, for the 
period beginning May 1994.  Subsequently dated correspondence 
from the veteran reflects his report of VA treatment, dating 
back to the 1980s.  

In the aggregate, all of the documents of record, satisfies 
the duty to notify requirement that the RO notify the veteran 
as to which portion of the evidence is to be provided by the 
veteran and which is to be provided by VA, as it indicated 
that the veteran could submit evidence himself or have the RO 
obtain it for him.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Here, the RO provided the veteran with notice of the VCAA and 
adjudicated his claim with this law in mind, by the April 
2002 supplemental statement of the case.  Therefore, the 
Board finds no prejudice to the veteran in proceeding with 
this case at this time, because the procedural actions of the 
RO are in agreement with and adhere to the mandates of this 
new law with respect to the duty to notify and the duty to 
assist the veteran in the development of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-394 (1993).

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159(b)).

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including relevant records 
adequately identified by him as well as authorized by him to 
be obtained.  As stated, the correspondence from the veteran 
reflects his consistent reports of treatment at VA 
facilities, and the requests of record show that the RO 
obtained the VA records over the course of this appeal.  Such 
records have been associated with the claims files.  

As noted, in response to denial notices and other 
correspondence concerning his claim, the veteran provided 
duplicate records of evidence previously of record and 
considered.  Therefore, this is a case in which the responses 
to the requests and follow-up requests that further attempts 
to obtain any additional records would be futile.  38 
U.S.C.A. 5103A (West Supp. 2002); 66 Fed. Reg. 45620, 45630 
(August 29, 2001) (codified at 38 C.F.R. 3.159(c)). 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West Supp. 
2002)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (codified at 38 
C.F.R. § 3.159).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim.


Earlier Effective Date

The veteran contends that the current rating of 100 percent 
should be considered effective as of the 1980s when he was 
initially diagnosed with PTSD.  

As shown in the record, he filed his initial claim for PTSD 
and a claim for unemployability in September 1984.  However, 
the RO denied the claims in February 1985.  The veteran filed 
a timely notice of disagreement with respect to both issues, 
but the RO rejected it.  A statement of the case was not 
issued as required under 38 C.F.R. § 19.26.  Clearly, the 
RO's rejection of the notice of disagreement was not the 
appropriate action, and it can be argued that the February 
1985 decision is not final and the claim remained open.  
However, the Board would never have had jurisdiction over the 
issue of service connection for PTSD.  

As discussed earlier above, upon the second claim of 
entitlement to service connection for PTSD received on March 
24, 1986, the benefit was granted by rating action of 
December 1986.  A 30 percent rating was assigned, effective 
March 13, 1986.  The Board finds that the grant of service 
connection for PTSD in December 1986 constituted a full award 
of the benefit sought on appeal with respect to that issue.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  At 
that point, the question of service connection would not have 
been before the Board as the matter had been resolved. 

Since the RO's denial of the claim for unemployability in 
February 1985, the veteran filed a timely notice of 
disagreement.  Therefore, the matter remained in appellate 
status.  

In connection with the continued denial of the claim in 1986, 
the veteran continued to express his disagreement, and a 
statement of the case was issued in December 1988.  
Therefore, at that point, the requirements of 38 C.F.R. 
§ 19.26 had been met.  The veteran perfected his appeal and 
the matter came before the Board.  However, the Board denied 
the claim in March 1990.  Therefore, the Board adjudicated 
the matter in appellate status, which also encompassed the 
question of the adequacy of the assigned ratings for all 
service-connected disabilities, in a final decision.  See 38 
U.S.C.A. § 7104(b) (West 1991).  

The Board's prior decisions of January 1984 and March 1990 
denying the claim for unemployability are final under the 
provisions of 38 U.S.C.A. § 7104(b) (West 1991), and the 
Board cannot revisit those issues in this decision.  The 
Board does point out that those determinations were based on 
the evidence of record at that time, and in view of that 
evidence, it was essentially determined that the veteran was 
not entitled to a TDIU.  Therefore, it cannot be argued that 
an increase in the disability was ascertainable at that time.  
Furthermore, the veteran has not alleged that the Board's 
prior decisions were clearly and unmistakably erroneous.

The Board observes that, effective November 7, 1996, VA 
revised the criteria for diagnosing and evaluating 
psychiatric disabilities, to include PTSD.  61 Fed. Reg. 
52,695 (1996).  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this regard, the General Counsel of VA has held 
that where a law or regulation changes during the pendency of 
a claim for an increased rating, the Board should first 
determine whether the revised version is more favorable to 
the veteran.  In so doing, it may be necessary for the Board 
to apply both the old and new versions of the regulation.  

If the revised version of the regulation is more favorable, 
the retroactive reach of that regulation under 38 U.S.C.A. § 
5110(g) (West 1991) can be no earlier than the effective date 
of that change.  The Board, however, must apply both the 
former and the revised versions of the regulation for the 
period prior and subsequent to the regulatory change, but an 
effective date based on the revised criteria may be no 
earlier than the date of the change.  

As such, VA must generally consider the claim pursuant to the 
both criteria during the course of the entire appeal.  See 
VAOPGCPREC 3-00; DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).  However, as the former criteria were in effect 
during the period prior to the May 18, 1995 effective date of 
the increase, the new criteria may not be considered in the 
adjudication of this claim.  Id.  

The evidence of record shows that since the Board's March 
1990 denial of the veteran's unemployability claim, an 
increase in disability producing unemployability was 
factually ascertainable at the time of the veteran's 
admission to the hospital on September 13, 1990, and that a 
claim for increase was filed in October 1990, the year of the 
demonstrated increase.  

At the time of his admission to the hospital on September 13, 
1990, the veteran's PTSD was rated as 50 percent disabling.  
For the reasons noted below, the Board finds that the 
disability picture presented at that time was more than 
severe impairment required for a 70 percent rating and showed 
a demonstrable inability to obtain or retain employment as 
required for a 100 percent rating under the prior version of 
Diagnostic Code 9411.  See 38 C.F.R. § 4.7 (2002).  

On his admission to the hospital on September 13, 2000, and 
on subsequent occasions noted throughout the record, the 
veteran was considered unemployable due to his psychiatric 
conditions.  

The Board recognizes that non-service connected psychiatric 
conditions other than his service-connected PTSD have been 
diagnosed and treated during his multiple hospitalizations, 
and it is not clear if the examiners differentiated the 
degree of disability resulting from each one.  In fact, the 
examination report of February 1998 reflects the examiner's 
opinion on the difficulty in "teasing apart" various 
factors, and ultimately found that it was more likely than 
not that the veteran's difficulties with school and 
employment have been due to PTSD all along.  Therefore, the 
Board will resolve all reasonable doubt in the veteran's 
favor, and will attribute all his psychiatric symptoms to his 
service-connected PTSD.  Cf. Mittleider v. West, 11 Vet. App. 
181 (1998).  

Thus, an earlier effective date of September 13, 2000 for the 
assignment of a 100 percent rating for PTSD is warranted 
given the need for hospitalization on multiple subsequent 
occasions and the consistent opinions regarding the veteran's 
inability to work due to his psychiatric symptoms since that 
hospitalization .  As such, the claim for an earlier 
effective date for a TDIU is now moot.  

Overall, in this case the evidence demonstrates that 
entitlement to an effective date of September 13, 1990 for 
the grant of a total scheduler rating for PTSD is warranted.  
Therefore, the appeal is granted. 


ORDER

Entitlement to an effective date, for the award of a 100 
percent scheduler rating for PTSD, retroactive to September 
13, 1990, is granted, subject to regulations applicable to 
the payment of monetary benefits.


		
RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

